DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/01/2021, in which, claims 1-6, are pending. Claim 1 is independent. Claims 2-6, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-6. are allowed.

Applicant’s invention filed on 11/01/2021, have been carefully reviewed and thoroughly Examined .
However, upon further review and search, claims 1-16, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, referring to amended claim 1, none of the closest references cited and/or searched alone or in combination suggests or teach “an image processing apparatus comprising: a motor rotatable in a first rotation direction or a second rotation direction opposite to the first rotation direction to generate a driving force corresponding to the respective rotation directions; a sheet feeding roller configured to be rotated around a first axis by the driving force transmitted from the motor to feed a sheet in a conveying direction; a separation roller positioned downstream of the sheet feeding roller in the conveying direction, the separation roller being configured to be rotated around a second axis by the driving force transmitted from the motor to separate the sheet fed from the sheet feeding roller one by one; a conveyance roller positioned downstream of the separation roller in the conveying direction, the conveyance roller being configured to be rotated by the driving force transmitted from the motor to convey the sheet at a conveying speed faster than conveying speeds of the sheet feeding roller and the separation roller; a first clutch set provided in a transmission path of the driving force transmitted from the motor to the sheet feeding roller, the first clutch set including: a first one-way clutch configured not to transmit a first driving force transmitted from the motor rotating in the first rotation direction and configured to transmit a second driving force transmitted from the motor rotating in the second rotation direction, and a first two-way clutch connected to the first one-way clutch, the first two- way clutch including: a first transmission portion configured to be rotated around the first axis by the first driving force or the second driving force, and a first transmitted portion rotatable around the first axis and abut table against the first transmission portion in a circumferential direction of the first axis, the first transmitted portion being configured to be rotated by the first transmission portion with a delay less than one revolution of the first transmission portion; and a second clutch set provided in a transmission path of the driving force transmitted from the motor to the separation roller, the second clutch set including: a second one-way clutch configured not to transmit the first driving force from the motor and configured to transmit the second driving force from the motor, and a second two-way clutch connected to the second one-way clutch, the second two-way clutch including: a second transmission portion configured to be rotated around the second axis by the first driving force or the second driving force, and a second transmitted portion rotatable around the second axis and abut table against the second transmission portion in a circumferential direction of the second axis, the second transmitted portion being configured to be rotated by the second transmission portion with a delay less than one revolution of the second transmission portion, wherein a maximum value of a first play angle set between the first transmission portion and the first transmitted portion in the first two-way clutch is larger than a maximum value of a second play angle set between the second transmission portion and the second transmitted portion in the second two-way clutch”.

Therefore, all pending claims 1-6 are allowed for the reasons that the claimed invention are distinct from the searched references and of the record neither anticipates nor suggests the claimed invention alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677